DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 September was filed after the mailing date of the Notice of Allowance on 03 August 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
REASONS FOR ALLOWANCE
Claims 1-12, 15-16, 21, 23, 86, and 90-95 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is International Publication WO 2017/192633 to Chee et al. (herein Chee) and United States Patent 4,665,037 to Stolowitz. 
Chee teaches methods of highly-parallel, high throughput digital macromolecule analysis, particularly peptide analysis (see pg. 4, lines 14-16)  comprising: a) providing a peptide and an associated recording tag joined to a solid support; b) modifying the N-terminal amino acid (NTAA) of the peptide with a chemical agent; c) contacting the peptide with a first binding agent capable of binding to the modified NTAA, wherein the first binding agent comprising a first coding tag with identifying information regarding the first binding agent; d) transferring the information of the first coding tag to the recording tag to generate a first extended recording tag; and e) removing the modified NTAA to expose a new NTAA; f) modifying the new NTAA of the peptide with a chemical agent to yield a newly modified NTAA; g) contacting the peptide with a second binding agent capable of binding to the newly modified NTAA, wherein the second binding agent comprising a second coding tag with identifying information regarding the second binding agent; h) transferring the information of the second coding tag to the first extended recording tag to generate a second extended recording tag; and i) analyzing the extended recording tag (see pgs. 7-8, line 28 – line 18). Chee teaches wherein the chemical agent is an isothiocyanate derivative, 2,4-dinitrobenzenesulfonic (DNBS), 4-sulfonyl-2-nitrofluorobenzene (SNFB) l-fluoro-2,4-dinitrobenzene, dansyl chloride, 7-methoxycoumarin acetic acid, a thioacylation reagent, a thioacetylation reagent, or a thiobenzylation reagent (see pg. 7, lines 24-27). Chee teaches a DNA recording tag that could be attached to the binding agent via a cleavable linker and the DNA recording tag is “clicked” to the protein directly and subsequently cleaved from the binding agent wherein the DNA recording tag comprising a click chemistry reagent such as azide, mTet, etc. (see pg. 46, lines 10-15). Recording tag-labeled peptides are immobilized onto a substrate surface using an inverse electron demand Diels-Alder (iEDDA) click chemistry reaction between the substrate surface functionalized with TCO groups and the mTet moieties of the recording tags attached to the peptides. In certain embodiments, clean-up steps may be employed between the different stages shown. The use of orthogonal click chemistries (e.g., azide-alkyne and mTet-TCO) allows both click chemistry labeling of the polypeptides with recording tags, and click chemistry immobilization of the recording tag-labeled peptides onto a substrate surface (see pg. 48, lines 1-8). In some embodiments the macromolecule and solid support are joined by a functional group capable of formation by reaction of two complementary reactive groups, for example a functional group which is the product of one of the foregoing 30 "click" reactions. In various embodiments, functional group can be formed by reaction of an aldehyde, oxime, hydrazone, hydrazide, alkyne, amine, azide, acylazide, acylhalide, nitrile, nitrone, sulfuydryl, disulfide, sulfonyl halide, isothiocyanate, imidoester, activated ester (e.g., N-hydroxysuccinimide ester, pentynoic acid STP ester), ketone, a,~-unsaturated carbonyl, alkene, maleimide, a-haloimide, epoxide, aziridine, tetrazine, tetrazole, phosphine, biotin or thiirane functional group with a complementary reactive group. An exemplary reaction is a reaction of an amine (e.g., 5 primary amine) with an N-hydroxysuccinimide ester or isothiocyanate (see pgs. 100-101, line 27-line5). Chee teaches cleavage of a terminal amino acid can be accomplished by any number of known techniques, including chemical cleavage and enzymatic cleavage. An example of chemical cleavage is Edman degradation. During Edman degradation of the peptide then NTAA is reacted with phenyl isothiocyanate (PITC) under mildly alkaline conditions to form the phenylthiocarbamoyl-NTAA derivative. Next, under acidic conditions, the phenylthiocarbamoyl-NTAA derivative is cleaved generating a free thiazolinone derivative, and thereby converting the n-1 amino acid of the peptide to an 15 N-terminal amino acid {n-1 NTAA) (see pg. 160, lines 8-15). 
Stolowitz teaches an isothiocyanate (herein ITC) reagent used to react with a terminal amino acid from a polypeptide (see Col. 5-6 lines 61-22) to form a ClickP-amino acid complex (see Fig. 3A). Stolowitz teaches the ClickP compound (i.e. ITC reagent) is bound to naturally occurring proteins and polypeptides composed of long chains of amino acids for the benefit of amino acid sequencing so that they can be synthetically recreated (see Col. 1 lines 13-34). The ITC reagent or derivative thereof has the form A-B-C, where A is a cis or co-planar 1,2 or 1,3 diol (-OH) or 1,3 hydroxy tertiary amine which may be used to react with boronic acid moiety to form a cyclized structure (boronic ester); B is any chromophore, fluorophore or electrophore which may be identified by visible, ultraviolet, fluorescent or electrochemical procedures; and C is a chemically functional group which can be used to react with a terminal amino acid from a polypeptide resulting in a urea or thiourea linkage (see Cols. 5-6, line 61 – line 5).  
Neither Chee nor Stolowitz, alone or in combination, teach nor fairly suggest a ClickP compound wherein “A is a terminal amino acid reactive group capable of conjugating to a terminal amino acid or a terminal amino acid derivative of a peptide; B is a releasable group providing a mechanism to release a ClickP-amino acid complex from a substrate; C is a tetherable group capable of immobilizing a ClickP-peptide complex to the substrate” with independent spacers L1 and L2 between A/B and B/C as recited in the independent instant claim 90. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                  

/JENNIFER WECKER/Primary Examiner, Art Unit 1797